NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0255-17T2

R.F.,

          Plaintiff- Respondent,

v.

J.S.

     Defendant-Appellant.
____________________________

                    Submitted November 29, 2018 – Decided June 13, 2019

                    Before Judges Whipple and DeAlmeida.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Warren County,
                    Docket No. FM-21-0032-01.

                    J.S., appellant pro se.

                    R.F., respondent pro se.

PER CURIAM

          Defendant J.S. (Father) appeals from the August 4, 2017 order of the

Family Part reducing plaintiff R.F.'s (Mother) child support arrearage to account
for $5000 in attorney's fees Father was ordered to pay Mother, and denying

Father's cross-motion to adjourn Mother's motion or, in the alternative, to enter

an order establishing a payment plan for the $5000. We affirm in part, reverse

in part, and remand for entry of an order directing Father to pay $5000 to Mother

by a date certain.

                                       I.

      Mother and Father were divorced in 2001. They are the parents of one

child. Initially, Mother was the primary caretaker, and Father had a child

support obligation to Mother. In 2014, the child had a falling out with Mother,

left her home, and moved in with Father. This change in circumstances resulted

in the parties seeking judicial resolution of a number of issues, including child

support.

      Before these issues were resolved, the trial court, on August 30, 2016,

ordered Father to pay Mother $5000 in attorney's fees because of his bad faith.

To date, that payment has not been made. On January 5, 2017, the trial court

ordered Mother to make child support payments of $159 a week to Father to be

paid through wage garnishment and found that Mother had child support arrears

of $15,631, which accumulated while the child support issue was pending, to be

paid at $50 a week through wage garnishment until satisfied.


                                                                         A-0255-17T2
                                       2
      On or about July 6, 2017, Mother moved to enforce litigant's rights,

requesting that the trial court reduce her child support arrearage by $5000 to

account for Father's unpaid attorney's fees obligation.      Mother's notice of

motion, which requests oral argument, listed August 4, 2017 at 9:00 a.m. as the

return date and time of her motion.

      Father opposed the motion and cross-moved for an order: (1) compelling

Mother to provide proof that she had actually paid the fees to her attorney; (2)

delaying resolution of Mother's motion to accommodate his vacation schedule

and to allow the parties to resolve their respective obligations for what he

alleged were outstanding medical and extracurricular activities expenses

incurred from 2014 through June 2017; or, in the alternative, (3) instituting an

installment payment plan in which Father would pay Mother $100 a month until

his $5000 attorney's fee obligation was satisfied. Father's notice of cross-

motion, which requests oral argument, lists August 4, 2017, at 9:00 a.m., as the

return date and time of the cross-motion.

      On August 4, 2017, the date which both Mother and Father designated as

the return date of their motions, the trial court heard the motions. Mother

appeared; Father did not. The court stated on the record that it intended to grant

Mother's motion. In addition, the court stated about Father: "[h]e's made a


                                                                          A-0255-17T2
                                        3
motion for some unspecified or really vague reimbursement. So those may or

may not be legitimate, it's hard to tell. So, we're [going to] deny that application

without prejudice . . . so he may take another stab at that[.]"

      In a written statement of reasons issued that day, the trial court found that

Mother had paid her attorney for the services she received, and that Father's

obligation to pay $5000 in attorney's fees remained outstanding. In addition,

the court concluded that Mother was $6926 in arrears on her child support

obligation and that her request for a reduction in her child support arrears of

$5000 to account for Father's outstanding attorney's fees obligation was

reasonable. The court granted Mother's motion.

      The court also found that Father's request to delay resolution of Mother's

motion unreasonable because he had initially made a motion with respect to the

alleged expenses more than a year earlier and that motion had been denied

without prejudice. The court concluded that despite having had ample time to

compile the necessary evidence since the denial of his prior motion, Father had

not produced "any proofs, documentation, paid bills or the parties Property

Settlement Agreement, to substantiate his claims." Thus, the trial court denied

Father's cross-motion to delay Mother's motion with prejudice. An August 4,

2017 order memorializes the trial court's decision.


                                                                            A-0255-17T2
                                         4
      This appeal followed.     Father raises the following issues for our

consideration:

            POINT I

            SCOPE OF REVIEW

            POINT II

            THE TRIAL COURT COMMITTED AN ERROR
            UPON ENTERING A WRITTEN ORDER DENYING
            THE APPELLANT'S REQUEST FOR RELIEF WITH
            PREJUDICE DESPITE THE ORAL DECISION OF
            THE TRIAL JUDGE DENYING SAME WITHOUT
            PREJUDICE, THUS THE ORDER SHALL BE
            REVERSED.

            POINT III

            THE APPELLANT [SIC] RIGHT TO DUE PROCESS
            WAS VIOLATED WHEN THE COURT FAILED TO
            GIVE NOTICE AND OPPORTUNITY OF THE [SIC]
            ORAL ARGUMENT, THUS DEPRIVING HIM THE
            RIGHT TO BE HEARD.

            POINT IV

            THE RELEVANT LAW INDICATES THAT CHILD
            SUPPORT BELONGS TO THE CHILD, THUS IT
            CANNOT BE OFF-SET BY AN AWARD OF
            ATTORNEY'S FEES.

                                      II.

      "[O]ur review of the Family Part's determinations regarding child support

is limited." Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 587 (App. Div.

                                                                       A-0255-17T2
                                      5
2016). "Because of the family courts' special jurisdiction and expertise in family

matters, appellate courts should accord deference to family court factfinding."

Cesare v. Cesare, 154 N.J. 394, 413 (1998). "We 'do not disturb the factual

findings and legal conclusions of the [motion] judge unless we are convinced

that they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice.'"

Catabran, 445 N.J. Super. at 587 (alteration in original) (quoting Rova Farms

Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484 (1974)). While deference

is accorded to the trial court as to factfinding, its "legal conclusions, and the

application of those conclusions to the facts, are subject to our plenary review."

Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013) (citing Manalapan

Realty, LP v. Twp. Comm., 140 N.J. 366, 378 (1995)). "The Family Part's

'substantial discretion' in determining child support applies equally to

compelling a parent to contribute to their child's . . . expenses." Catabran, 445

N.J. Super. at 588 (citing Gotlib v. Gotlib, 399 N.J. Super. 295, 308 (App. Div.

2008)).

      We begin with Father's argument that he was not notified that the court

would hold oral argument on the motion and cross-motion. Rule 1:6-2 and Rule

5:5-4 apply to the scheduling of motions in Family Part matters. Under those


                                                                          A-0255-17T2
                                        6
Rules, oral argument should ordinarily be granted when requested by a party.

S.M. v. K.M., 433 N.J. Super. 552, 557 n.5 (App. Div. 2013). Here, both Mother

and Father requested oral argument on their respective motions. The trial court

honored those requests and held argument on the date that both Mother and

Father indicated on their respective notices of motion.

      Father argues that the trial court failed to provide additional notice to him

that argument would be held on that date. However, having been notified of the

return date of Mother's motion, and having selected the same date as the return

date of his cross-motion, Father had an obligation to either appear on that date,

or inquire with the court with respect to whether oral argument had been denied

or rescheduled. We find no error on the part of the trial court.

      With respect to the trial court's decision denying Father's cross-motion,

we disagree with Father's argument that there is an inconsistency between the

trial court's oral statements on the return date of the cross-motion and its written

statement of reasons and order. It is well established that "appeals are taken

from orders and judgments and not from opinions, oral decisions, informal

written decisions, or reasons given for the ultimate conclusion."         Hayes v.

Delamotte, 231 N.J. 373, 387 (2018) (quoting Do-Wop Corp. v. City of Rahway,

168 N.J. 191, 199 (2001)). However, "[w]here there is a conflict between a


                                                                            A-0255-17T2
                                         7
judge's written or oral opinion and a subsequent written order, the former

controls." Taylor v. Int'l Maytex Tank Terminal Corp., 355 N.J. Super. 482, 498

(App. Div. 2002).

      The trial court stated from the bench that Father had previously moved for

reimbursement of various child-related expenses. The court noted that the

validity of Father's request for reimbursement was unclear because he produced

no evidence in support of his prior motion. Although the court stated that it

intended to deny Father's reimbursement application without prejudice, it is

clear from the record that Father did not cross-move for reimbursement of any

expenses. He cross-moved only to delay resolution of Mother's motion to afford

the parties an opportunity to resolve the expense issue without judicial

intervention. Thus, the trial court's statement of reasons and order denying

Father's cross-motion with prejudice address only the relief Father sought in the

cross-motion, specifically the delay of Mother's motion, which the court

consistently stated would be denied with prejudice.

      We find no fault in the substantive basis for the trial court's decision not

to delay resolution of Mother's motion. As the trial court noted, Father was

ordered to pay Mother $5000 in 2016. He did not comply with that order on the

grounds that he needed proof that Mother had paid her attorney, the order did


                                                                          A-0255-17T2
                                        8
not include a date by which he was to make the payment, and that other expenses

unrelated to the $5000 were unresolved. "The trial court's decision to grant or

deny an adjournment is reviewed under an abuse of discretion standard." State

ex rel. Com'r of Transp. v. Shalom Money St., LLC, 432 N.J. Super. 1, 7 (App.

Div. 2013). The trial court acted well within its discretion in denying Father's

cross-motion to delay Mother's motion.

      We also disagree with Father's argument that the trial court's grant of

Mother's motion was contrary to N.J.S.A. 2A:17-56.23a. That statute provides

that "[n]o payment or installment of an order for child support . . . . shall be

retroactively modified by the court except with respect to the period during

which there is a pending application for modification." N.J.S.A. 2A:17-56.23a.

The statute "was designed to comply with" the federal Omnibus Budget

Reconciliation Act of 1986, 42 U.S.C. §§ 666(a)(9)(C), which mandates that "as

a condition of receiving federal funding for collection of child support

arrearages, states must conform with various federal standards governing child

support." Bowens v. Bowens, 286 N.J. Super. 70, 71 (App. Div. 1995). "Those

requirements include that child support obligations may not be subject to

retroactive modification on and after the date that they are due." Mahoney v.

Pennell, 285 N.J. Super. 638, 642 (App. Div. 1995).


                                                                        A-0255-17T2
                                       9
        The purpose of the provision is to ensure "that ongoing support obligations

that became due were paid." Id. at 643. Thus, for example, "[a] change of

circumstances, such as loss of a job, could . . . not be used as a basis to modify

retroactively arrearages which already accrued under a child support order."

Ibid.    The statute, however, does not preclude application of a credit against

child support arrears in limited circumstances. See Diehl v. Diehl, 389 N.J.

Super. 443, 449 (App. Div. 2006) (applying credit to child support arrears that

accumulated contemporaneously with social security disability benefits paid to

a child).

        The trial court's order does not retroactively reduce Mother's child support

obligation or retroactively reduce her child support arrearages.         The court

instead applied a credit to Mother's arrearages for Father's unpaid obligation to

pay her attorney's fees. While we do not see the order as falling within the

express language of N.J.S.A. 2A:17-56.23a, we conclude that the reduction of

Mother's child support arrearage violates the intention of the statute. Father's

obligation to pay Mother $5000 is unrelated to the support of their child. It

represents a sanction for Father's bad faith and is intended to relieve Mother of

a portion of the attorney's fees she incurred in judicial proceedings in which

Father's bad faith was manifested. Unlike the circumstances presented in Diehl,


                                                                            A-0255-17T2
                                        10
the reduction in Mother's child support arrearages did not compensate for the

child's receipt of a separate source of income to provide for her care, thereby

reducing the obligor parent's child support obligation. It was error for the trial

court to apply Father's unpaid, and unrelated attorney's fees obligation as a credit

to Mother's child support arrears. We therefore reverse the trial court order

reducing Mother's child support arrearage.

      We in no way suggest, however, that the trial court is powerless to enforce

its order to compel Father to pay Mother $5000 in attorney's fees. Several years

have passed since that sanction was imposed, without any effort by Father to

comply with the court's order. Mother is entitled to relief in aid of litigant's

rights with respect to the attorney's fees order. We therefore remand this matter

to the trial court to address Mother's motion to enforce litigant's rights.

      Affirmed in part, reversed in part, and remanded for proceedings

consistent with this opinion. We do not retain jurisdiction.




                                                                              A-0255-17T2
                                        11